ORDER

The Appellant, Tyrone Anderson Bey, was convicted of murder in the first degree and armed criminal action for the killing of Magdelena Halón. He received a sentence of life without parole for the charge of murder and a concurrent sentence of twenty-five years for the charge of armed criminal action. On August 24, 1998, Tyrone moved to vacate, set aside or correct the judgment pursuant to Supreme Court Rule 29.15. His motion alleged ineffective assistance of counsel on two counts. On December 30, 1999, the motion court denied Tyrone’s motion. This appeal followed.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. The judgment is affirmed in accordance with Rule 84.16(b).